     Case 2:19-cv-01751-JAM-KJN Document 78 Filed 09/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     TEVIN LEE HARRIS,                                     Case No. 2:19-cv-01751 JAM KJN P
12
                                            Plaintiff, ORDER
13
                     v.
14

15   R. VALENCIA, et al. ,
16                                        Defendant.
17

18         Pending before the Court is Defendant’s request for a twenty-one-day extension of time to

19   serve her responses to Plaintiff’s First Set of Interrogatories. Good cause appearing, IT IS

20   HEREBY ORDERED that Defendant’s request for an extension of time (ECF No. 76) is

21   GRANTED. Defendant shall have until September 28, 2021, to serve her responses to Plaintiff’s

22   First Set of Interrogatories.

23   Dated: September 8, 2021
24

25

26

27   Harr1751.eot

28
                                                       1
                                                                   [Proposed] Order (2:19-cv-01751 JAM KJN)
